
	
		II
		110th CONGRESS
		2d Session
		S. 3602
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funding for the National Crime
		  Victim Law Institute to provide support for victims of crime under Crime
		  Victims Legal Assistance Programs as a part of the Victims of Crime Act of
		  1984.
	
	
		1.ReauthorizationSection 103(b) of the Justice for All Act of
			 2004 (Public Law 108–405; 118 Stat. 2264) is amended—
			(1)by striking paragraph (1) and inserting the
			 following:
				
					(1)$5,000,000 for each of fiscal years 2010,
				2011, 2012, 2013, and 2014 to the Office for Victims of Crime of the Department
				of Justice for United States Attorneys Offices for Victim/Witnesses Assistance
				Programs only for victim advocates and their administrative support to provide
				direct services to victims of crimes;
					;
				and
			(2)by striking paragraphs (3) and (4) and
			 inserting the following:
				
					(3)$500,000 for each of the fiscal years 2010,
				2011, 2012, 2013, and 2014 to the Office for Victims of Crime of the Department
				of Justice for staff to administer the appropriation for the support of
				organizations as designated under paragraph (4);
					(4)$11,000,000 for each of the fiscal years
				2010, 2011, 2012, 2013, and 2014, to the Office for Victims of Crime of the
				Department of Justice, for the National Crime Victim Law Institute to provide
				legal counsel and support services for victims in criminal cases for the
				enforcement of crime victims' rights in Federal jurisdictions, and in States
				and tribal governments that have laws substantially equivalent to the
				provisions of chapter 237 of title 18, United States Code;
				and
					.
			
